The plaintiff has secured a declaratory judgment which adjudges that she is the lawful wife of the defendant Charles Ludwig Baumann; that the defendants are not and never have been husband and wife; that an alleged divorce procured by the defendant Charles Ludwig Baumann from the plaintiff in Yucatan, Mexico, is null and void and that an alleged marriage between the defendants on June 28th, 1926, is null and void. The findings and evidence justify the judgment to that extent.
On a prior appeal in this case the Appellate Division *Page 385 
decided that this was a proper case for a declaratory judgment to judicially establish the matrimonial status of the plaintiff. (222 App. Div. 460.) We think the conclusion reached by the Appellate Division was justified by the facts in this case. The judgment entered, however, goes far beyond establishing the plaintiff's matrimonial status. It enjoins the defendants from representing or holding out that they are husband and wife, and from representing or holding out that the defendant Charles Ludwig Baumann was divorced from the plaintiff. It also restrains the defendant Ray Starr Einstein from assuming or using the name "Baumann." It also restrains the defendants from going through any marriage ceremony or "attempting or purporting to have performed any further marriage ceremony between them" during the life of the plaintiff. In granting such injunctive relief, on the facts in this case, we think the court exceeded its jurisdiction.
The plaintiff and Charles Ludwig Baumann were married in this State in 1909. They then were and ever since have been domiciled in this State. Two children were born of the marriage who have always resided with the plaintiff. In 1921 the plaintiff and the defendant Charles Ludwig Baumann entered into an agreement of separation under which the plaintiff released her dower rights, and the said defendant agreed to pay and has paid to the plaintiff $21,000 per annum. In 1924 the defendant Charles Ludwig Baumann went to the State of Yucatan, Mexico, and procured a document from the Director General of the Civic Register of the State of Yucatan, which purported to grant him a divorce from the plaintiff, which divorce the declaratory judgment has adjudged to be void. On June 28th, 1926, the defendants went through a marriage ceremony in the State of Connecticut, before a justice of the peace. The judgment herein declares said marriage to be null and void. Immediately after said ceremony the defendants returned to *Page 386 
New York city, where they have since lived as husband and wife, held themselves out as husband and wife, represented to the public that the defendant Ray Starr Einstein was Mrs. Charles Ludwig Baumann, the wife of Charles Ludwig Baumann, and also represented to the public that Charles Ludwig Baumann was no longer the husband of the plaintiff, and that he had secured a divorce from her in Yucatan.
The declaratory judgment herein has established the matrimonial status of the plaintiff. Injunctive relief is not necessary to establish that status. It is elementary that a court of equity will not award the extraordinary relief of injunction except in cases where some legal wrong has been done or is threatened, and where there exists in the moving party some substantial legal right to be protected. Whether there exists or is threatened a legal wrong to be restrained and a legal right to be protected is, in the absence of disputed questions of fact, a question of law.
Does the fact that the defendants are living as man and wife and holding themselves out as husband and wife, under the name of "Baumann" constitute a legal wrong which infringes a substantial legal right of the plaintiff, under the facts in this case? If so, the court had jurisdiction in its discretion to grant the injunction.
The acts of the defendants cannot affect the matrimonial status of the plaintiff. That is established by the provisions of the declaratory judgment which also adjudges the Yucatan divorce and the attempted marriage of the defendants null and void. If the plaintiff has any property rights, that decree also protects those rights by legally establishing her status.
It cannot be questioned that the conduct of the defendants is reprehensible. That it is illegal has been determined by the judgment herein. That it is socially and morally wrong may be conceded, and doubtless it is annoying and humiliating to the plaintiff. Those considerations *Page 387 
alone do not, however, justify the granting of an injunction. Equity cannot by injunction restrain conduct which merely injures a person's feelings and causes mental anguish. (Mitchell v.Rochester Railway Co., 151 N.Y. 107; Marlin Fire Arms Co. v.Shields, 171 N.Y. 384, 389; Roberson v. Rochester FoldingBox Co., 171 N.Y. 538; Atkinson v. Doherty  Co., 121 Mich. 372;  Vassar College v. Loose-Wiles Biscuit Co.,
197 Fed. Rep. 982.)
The law does not remedy all social evils or moral wrongs. In the case of Atkinson v. Doherty.  Co. (supra) the court said: "Although injuries to feelings are recognized as a ground for increasing damages, the law has never given a right of action for an injury to feelings merely. Slander and libel are based upon an injury to reputation, not the feelings; and although many offensive things may be said that injure feelings and shock and violate the moral sense, even though they be untruthful, they are not necessarily actionable. To make them so, they must be of such an atrocious character that the law will presume an injury to reputation, or special damage to property interests must be alleged and proved. What becomes of the innumerable cases of ill-natured and perhaps insulting and immoral things that may be said about persons? The answer is that in an enlightened effort to preserve the liberties of men, upon the one hand, and to prevent invasion of their liberties, upon the other, it has been found that a line of demarkation must be drawn, which affords a practical balance and satisfactory test of liability."
The most serious contention of the plaintiff is in relation to that part of the judgment which restrains the defendant Ray Starr Einstein from using the name "Baumann." Upon marriage a woman takes her husband's name. (Chapman v. Phoenix National Bank,85 N.Y. 437, 449.)
The plaintiff has a legal right to use the name "Baumann," but not necessarily an exclusive right to the use *Page 388 
of that name. There is no pretense that said defendant is impersonating the plaintiff. She does not pretend to be Berenice L. Baumann, the plaintiff. There is no claim that the plaintiff will be injured because of a mistake in identity. It is urged, however, that the representation to the public that said defendant is the wife of Charles Ludwig Baumann, plaintiff's husband, constitutes a breach of plaintiff's marriage contract, deprives plaintiff of the exclusive right to be the only person having the legal right to be known as Mrs. Charles Ludwig Baumann and, therefore, constitutes a legal wrong which infringes upon plaintiff's legal right to her irreparable injury.
In the last analysis the only injury alleged is an injury to plaintiff's feelings. For such an injury an injunction will not be granted. In Vassar College v. Loose-Wiles Biscuit Co.
(supra) the court quotes from Marlin Fire Arms Co. v.Shields (supra) as follows: "Equity does not undertake to relieve from all the annoyances caused by those who are inconsiderate of the feelings and business interests of others. On the contrary, it is a general rule, which has some exceptions, that it will not undertake to interfere where a party has an adequate remedy at law and when it does interfere it is guided by principles of equity, which during the long course of its administration have become established."
The court then says: "Any departure from these sound principles is likely to lead to evils far greater than those sought to be remedied." In Mirizio v. Mirizio (242 N.Y. 74, 84) Chief Judge HISCOCK said: "The danger always is that a court may be led by what seem in some particular case to be equitable considerations into adopting some principle which when carried to subsequent and logical application to other facts leads to results which are unfortunate and unjust."
The plaintiff is living apart from her husband under a separation agreement which secures to her $21,000 a year. *Page 389 
She is conducting an independent business under the name of Berenice L. Baumann. She has secured a judgment which defines her matrimonial status, and protects her property rights, if any. The complaint does not allege that any of plaintiff's property rights are affected or endangered by the conduct of the defendants. Neither does it allege that the defendant Ray Starr Einstein has alienated the affections of plaintiff's husband or that plaintiff has been excluded by any act or conduct of said defendant from the marital society of her husband. Under such circumstances the acts enjoined do not constitute legal wrongs, which invade substantial legal rights of the plaintiff that can be recognized in law and protected by injunction. It is not the province of courts of equity to administer paternal relief in domestic affairs. As a matter of practical fact, such decrees cannot be enforced. That fact has been long recognized. (Hodecker v.Strickler, 39 N.Y. Supp. 515; 20 App. Div. 245; 1 Pomeroy's Equity Jurisprudence [4th ed.], sec. 99; Cowley v. Cowley,
App. Cases [1901], 450.)
In jurisdictions where it has been attempted, it has lead to the granting of decrees that do not favorably impress this court but which illustrate the length to which the principle may be carried. In Witte v. Bauderer (255 S.W. [Texas] 1016) the court enjoined the defendant from having anything to do with plaintiff's wife "except that defendant be permitted to associate and consult with plaintiff's wife in such manner that she can discharge her duties as bookkeeper for defendant."
Attempts to govern the morals of people by injunctions can only result in making ridiculous the courts which grant such decrees.
We do not find it necessary to discuss the question of the jurisdiction of equity to grant injunctive relief in cases where there are no property rights involved. It is sufficient for the decision in this case that there exists no legal wrong which gives rise to a correlative legal right. *Page 390 
The judgment of the Appellate Division and that of the Special Term should be modified by striking therefrom the restraining clauses thereof and as modified affirmed, without costs.